Citation Nr: 1314813	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1978 to February 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has residuals of a stroke suffered in 2005.  He states that the stroke resulted from Vioxx for treatment of service-connected arthritis or due to service-connected hypertension.  The Veteran is service-connected for arthritis of the shoulders, hips, and knees.  Service-connected hypertension has been rated noncompensable since March 1998 and the Veteran does not require medication.

As the evidence of record is insufficient to determine whether the Veteran has residuals of a stroke, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of treatment of a stroke in 2005 and since then. 





2.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has current residuals of a stroke, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent) or less likely than not (probability less than 50 percent) that the current residuals of a stroke are:

i).  The result of the use of Vioxx to treat service-connected arthritis, or, 

ii).  The result of service-connected hypertension.

The Veteran's claims file must be provided to the VA examiner for review.

3.  Following completion of the above development, adjudicate the claim.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



